On Rehearing, January 16, 1908.
Buchanan, J.
After the opinion of the court had been delivered and a decree dismissing the bill generally had been entered, the appellee, Gertrude Blair, who had filed the bill, moved the court to set aside the decree dismissing it generally, because she was seeking by her suit to subject lands to the payment of her judgment outside of the corporate limits of the city of Roanoke as defined by the said act of assembly approved February 3, 1882; that a decree be entered dismissing the bill only as to the appellants who had no interest in the lands sought to be subjected lying outside of the corporate limits of that city, as defined by that act and construed by this court; and that the decree appealed from in all other respects be affirmed.
When the cause was heard, the oral argument was directed almost, if not entirely, to the question as to the true location of the boundary lines of the city, as defined by the act of February 3, 1882, and this court did overlook the fact that the *646complainant was seeking to subject lands to the payment of her judgment lying outside of the limits of the said disputed boundaries, and erred in dismissing the bill generally. That decree must, therefore, be set aside.
We are of opinion, however, that the bill should not only be dismissed as to the appellants who have no interest in the lands sought to be subjected lying outside of the disputed boundaries, but should be dismissed as to all the defendants who had no interest in the lands not lying within the disputed boundaries, although some of them did not appeal from the decree complained of.
Section 3469 of the code provides that every appeal shall be docketed at the place of session where it is to be heard, and that “the clerk of the said court shall issue a summons against the parties interested, other than the petitioners, that they may be heard, and also issue any supersedeas that may be awarded.’
By section 3485 of the code it is provided that “the appellate court shall affirm the judgment, decree or order, if there be no error therein, and reverse the same, in whole or in part, if erroneous, and enter such judgment, decree or order as the court whose error is sought to be corrected ought to have entered.”
Rule’ VIII of the court (formerly Rule IX) provides that, “iii any appeal, writ of error or supersedeas, if error is perceived against any appellee or defendant, the court will consider the whole record as before them, and will reverse the proceedings, either in whole or in part, in the same manner as they would do were the appellee or defendant to bring the same before them, either by appeal, writ of error or supersedeas, unless such error be waived by the appellee or defendant, which waiver shall be considered a release of errors.” Rules of Court, 106 Va. vii.
Under these provisions of the code and this rule of the court, the rule of decision as established by the practice and the cases is stated as follows in Walker’s Ex’or v. Page, 21 Gratt. 636, *647652, viz.: “’Where the parties stand upon distinct and unconnected grounds, where their rights are separate and not equally-affected by the same decree or judgment, then the appeal of one will not bring up for adjudication the rights or claims of the others. Tate v. Liggat & Mathews, 2 Leigh 84, 107. But where the parties appealing and the parties not appealing stand upon the same ground, and their rights are involved in the same question, and equally affected by the same decree or judgment, this court will consider the whole case and settle the rights of the parties not appealing as well as those who bring up their case by appeal. Lewis v. Thornton, 6 Munf. 87, 97; Lenow v. Lenow, 8 Gratt. 349; Liggat & Mathews v. Morgan, 2 Leigh 84; Purcell v. McCleary, 1 Gratt. 246.” Saunders v. Griggs, 81 Va. 506; Alexander v. Alexander, 85 Va. 353, 7 S. E. 335, 1 L. R. A. 125; Nicholson v. Gloucester Charity School, 93 Va. 101, 103, 24 S. E. 899.
In the case under consideration, all the defendants claiming an interest in the land sought to be subjected within the disputed boundaries stood, as to that land, upon the same ground, their rights were involved in the same question and equally affected by the decree. If the lands in the disputed boundaries were within the corporate limits of the city of Roanoke, as defined by the act of Eebruary 3, 1882, then complainant’s judgment was a lien upon them; otherwise it was not.
We are of opinion, therefore, that the complainant’s bill should be dismissed as to all such defendants.
We are further of opinion that there is no other error in the decree, and that the same in all other respects should be affirmed.
Reversed.